DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
(1) Applicant's arguments filed 3/29/2021, with respect to the claim objections on Page 10, Lines 7-11 have been fully considered but they are not persuasive. 
Claim 6, “wherein upon the failure of one of said plurality of signal control devices, the train control system is reconfigured without the failed device and by combining the absolute permissive block associated with the failed device with the absolute permissive block associated with the device in the approach to the failed device” is a run on sentence and is unclear and difficult to understand. The claim should be clarified with appropriate grammar in order to accurately claim the invention.
Claim 20, “In a train control system” should instead recite “A train control system.” Applicant should make this change in order to clearly provide claim language that falls under a statutory category of a system/process rather than something ambiguous within a system. 
Claim 21, “In a train control system” should instead recite “A train control system.” Applicant should make this change in order to clearly provide claim language that falls under a statutory category of a system/process rather than something ambiguous within a system.
Appropriate correction is required. 
(2) Regarding applicant’s response to 35 USC 112, on Page 10 and 11: Though the claim limitations do not recite “means for,” 35 USC 112(f) is invoked because of the use of non-structural generic placeholders (see MPEP 2181). The words of the claim do not have a sufficiently definite meaning as the name for structure. The Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for  If applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function).
See below for the formal explanation: 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 2, "a mechanism to enforce,” 
Claim 8, "data communication module for exchanging data,”
Claim 11, "data communication module for," 
Claim 15, "a data communication module for," 
Claim 19, "a communication module to communicate," 
Claim 21, "a communication module for". 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
(3) Regarding applicant’s arguments under 35 USC 103 on Page 11: The Liu (US20160200327A1) reference is a valid reference because this application is a national phase entry under 35 U.S.C. §371 of PCT/CN2014/000795 filed on Aug. 25, 2014, which claims priority to PCT International Patent Application No. PCT/CN2013/001011 filed Aug. 26, 2013; Chinese Patent Application No. 201310374212.1 filed Aug. 26, 2013; WO2015027356A1 filed Aug. 26, 2013, the entirety of each of which is incorporated by this reference. 
(4) Regarding applicant’s arguments under 35 USC 103 on Page 14 with respect to claim 1:
(i) has been fully considered but they are not persuasive. Graham teaches a wayside signal control device as recited in the claimed invention. A wayside signal control device is given the broadest reasonable interpretation to be a device that controls the wayside signal to display a signal. One of the many examples of where Graham teaches a wayside signal is Figure 3 where S indicates a wayside signal. As mentioned in Paragraph 0004 and 0005, it is well understood that “the aspects of these signals are normally generated by the wayside signals and communicated to the train, where some signal or other indication is provided to the train operator regarding upcoming track signal aspects and track status…various mechanisms and communication systems may be provided or used to transmit the signal indication or aspect from the upcoming wayside signal to the train,” which indicates a way that the upcoming wayside signal is controlled. Applicant argues that “the Graham reference is silent as to how the wayside signals are controlled.” However, Graham teaches the applicant’s claimed invention as recited.
(ii) has been fully considered but they are not persuasive and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior communication systems may be provided or used to transmit the signal indication or aspect from the upcoming wayside signal to the train,” which is an example of the broad limitation, “a means communicating with adjacent wayside signal control device.” Applicant has not indicated whether 35 USC 112 is invoked or not. Graham also teaches in Paragraph 0032 that “for example, and as illustrated in FIG. 3, signal aspect or indication data can be transferred or communicated from the wayside signal S to the train TR via the rails of the track T, wirelessly directly to the train TR and/or wirelessly to the train TR via a central dispatch system CD. Using any of these communication techniques, this important data regarding the upcoming signal S (and, thus, the status of the block of track T associated therewith), the system 10 of the present invention makes appropriate and automated decisions regarding control, enforcement and other similar functions on the train TR.” This is an example of a means for communicating with the adjacent wayside signal control device. 
Examiner notes that “communication between two adjacent wayside signal control devices” is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(5) Regarding applicant’s arguments under 35 USC 103 on Pages 15-17 with respect to claim 1,
(i): a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Liu’s on-board equipment (which can control the wayside signal) composes of a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(ii): a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Liu’s axle counter meets the limitation of applicant’s axle counter, as recited. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “this is different from the application of an axle counter in the current invention to detect the passing of a train passed the located of the wayside signal control device. Under the current application, it does not matter if the block occupied or vacant since the purpose of the detection is to determine the number of axles in a particular block”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(iii): a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Liu teaches the infrared detector in Paragraph 0239, which corresponds to the applicant’s optical sensor. Liu’s teaching of the infrared detector meets the broadly claimed limitation of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(iv): in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “how to determine if a block is vacant as required by the limitation…”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Liu teaches the limitation “means for determining if the associated block is vacant,” as recited in Paragraph 0406 wherein the ATP wayside equipment allocates a target speed and generates the corresponding code by the track circuit to inform the number of vacant track sections in front of the train. The ability to determine that the track section is vacant or not, meets the limitations of the claimed invention, as recited. Examiner notes that the language used in the claimed invention is broad and has been given its broadest reasonable interpretation. Applicant should clarify the claims to specify the distinct features of the invention.
(6) Regarding applicant’s arguments under 35 USC 103 with respect to claim 1,
Page 17 Lines 17-21: Applicant's arguments have been fully considered but they are not persuasive. “The plurality of wayside signal control device” has been given the broadest reasonable interpretation and is understood to be a device that can control the wayside signals which is able to the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types, such as a cab signal S, a wayside signal S, a permissive signal S, an absolute signal S, a monitored signal S, an unmonitored signal S, a signal S associated with a control point, etc. Based upon the signal data obtained through any of these signals S, the train control system 10 of the present invention enforces or brakes the train TR to a complete stop in an automatic manner, unless certain other appropriate data points are obtained or other actions are undertaken by the operator.” Graham goes on to teach in Paragraph 0042 that “the on-board control system 18 is further programmed, configured or adapted to receive or generate cab signal aspect data, and set the signal aspect data for an upcoming wayside signal S to “stop and proceed” (where the operator must fully stop the train TR and then may proceed) or “stop” (wherein the train operator must fully stop the train TR and may only proceed with authority from dispatch).” The underlined portions emphasize Graham’s teaching of a device that controls the wayside signals, which also controls the movement of the train. 
Page 17 Lines 22-24: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
Page 18 Lines 4-6: Applicant's arguments have been fully considered but they are not persuasive. The train disclosed in Graham’s invention contains an on-board control system which is an example of a means for communicating with adjacent wayside signal control devices (see section 3, ii above).
Page 18 Lines 7-11: Applicant's arguments have been fully considered but they are not persuasive. It is noted that the features upon which applicant relies (i.e., “what structure or method is used to determinate that a block is vacant in the claimed invention”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Page 18 Lines 12-21: Applicant's arguments have been fully considered but they are not persuasive. It is noted that the features upon which applicant relies (i.e., “a Movement Authority Limit (“MAL”)…is a term that has a specific meaning in the art, and provides an authority for a train to move to a specific location on the track”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Given the broadest reasonable interpretation, Graham teaches a movement authority in Paragraph 0040 specified authorization data that dictates where the train TR would need to be stopped and where it is allowed to proceed.
Page 18 Lines 22-24 and Page 19 Lines 1-8: Applicant's arguments have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the various elements (transponder, axle counter, etc.) of Liu’s disclosed invention as a whole, are used to “to safely and effectively enhance the transport capacity without changing the length of existing platform by users,” as taught in Paragraph 0009 and 0012, is sufficient motivation to combine with Graham’s train control system. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 (7) Regarding applicant’s arguments on Page 19 Lines 11-15 under 35 USC 103 with respect to claim 2, claim 2 remains rejected due to at least the reasons discussed above.
(8) Regarding applicant’s arguments on Page 19 Lines 16-19 under 35 USC 103 with respect to claim 3, claim 3 remains rejected due to at least the reasons discussed above.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The applicant does not provide structural or positional limitations in the claimed invention.
Page 20 Lines 3-7:  Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as amended. Graham teaches wherein the approaching train communicates its operating state (see Paragraph 0035 for the train data that includes operating parameters of the train TR, wherein the operating parameters of the train TR is an example of another way of saying a train’s operating state). 
Graham fails to explicitly teach the communication from the train to the signal control device, as amended.
However, Mollet teaches in Paragraph 0071 that train to wayside communication or wayside to train communication may be implemented as part of the invention including track to train and vice versa. It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the train control system and the train data including operating parameters of the train TR, as taught by Graham, using the communication of the train to wayside communication, as taught by Mollet, for the purpose of upgrading wayside equipment to be more reliable and more easily monitored and retrofitted to existing wayside systems (see Paragraph 0007 of Mollet) along with the advantage of the unique addressing of each local processor that prevents any see Paragraph 0073 of Mollet).
Page 20 Lines 7-20: Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Mollet teaches control means to precondition the device to fail in a plurality of failure states based on said operating state of the approaching train (see Paragraph 0002 for systems that are currently in use for communicating operational and status information relating to the condition of the train or the track to control centers; see paragraph 0007 for such wayside equipment and systems should have failure mode designs which default to safer or more restrictive status in the event of a malfunction or fault; see Paragraph 0073 for the unique addressing of each local processor that prevents any misunderstanding of action that needs to be taken. In addition the failure mode designs automatically default to the next restrictive operating signal status in the event of a failure. For example, as illustrated in certain embodiments above, units are hardwired to default to the proper mode).
(10) Regarding applicant’s arguments on Page 22, Lines 1-3 under 35 USC 103 with respect to claim 6, “to modify the Graham train control system will modify the theory of operation of the Graham invention and may render Graham inoperable for its intended purpose,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, In this case, the various elements (transponder, axle counter, etc.) of Liu’s disclosed invention as a whole, are used to “to safely and effectively enhance the transport capacity without changing the length of existing platform by users,” as taught in Paragraph 0009 and 0012, is sufficient motivation to combine with Graham’s train control system. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 (12) Regarding applicant’s arguments on Pages 23-31 under 35 USC 103 with respect to claims 8-10 and 15-19, the arguments were fully considered but they are not persuasive for at the least the reasons discussed above.
(13) Regarding applicant’s arguments on Pages 31-40 under 35 USC 103 with respect to claims 4, 11-14, 20-21, the arguments were fully considered and overlap in scope with the previously discussed arguments. They are not persuasive for at the least the reasons discussed above.

Claim Objections
Claims 6, 20, and 21 objected to because of the following informalities:
Claim 6, “wherein upon the failure of one of said plurality of signal control devices, the train control system is reconfigured without the failed device and by combining the absolute permissive block associated with the failed device with the absolute permissive block associated with the device in the approach to the failed device” is unclear and difficult to understand. The claim should be clarified with appropriate grammar.
Claim 20, “In a train control system” should instead recite “A train control system.”
Claim 21, “In a train control system” should instead recite “A train control system.”
Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 2, "a mechanism to enforce,” 
Claim 8, "data communication module for exchanging data,”
Claim 11, "data communication module for," 
Claim 15, "a data communication module for," 
Claim 19, "a communication module to communicate," 
Claim 21, "a communication module for." 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US2010063656A1) in view of Liu (US20160200327A1).
Regarding claim 1, Graham teaches a train control system that includes a plurality of wayside signal control devices (see Paragraph 0041 for the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types such as a wayside signal S; see also Figure 3 showing a plurality of wayside signals S, also indicated by the language pertaining to 'upcoming signal S'), 
wherein each of the plurality of wayside signal control device controls the movement of a train into an associated absolute permissive block (see Paragraph 0032 for Using any of these communication techniques, this important data regarding the upcoming signal S (and, thus, the status of the block of track T associated therewith), the system 10 of the present invention makes appropriate and automated decisions regarding control (corresponds to controlling the movement of a train into an associated absolute permissive block), enforcement and other similar functions on the train TR; see also Paragraph 0041 for the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types, such as a cab signal S, a wayside signal S, a permissive signal S, an absolute signal S (corresponds to the block associated with the absolute permissive signal), a monitored signal S, an unmonitored signal S, a signal S associated with a control point, etc. Based upon the signal data obtained through any of these signals S, the train control system 10 (corresponds to controlling the movement of a train) of the present invention enforces or brakes the train TR to a complete stop in an automatic manner, unless certain other appropriate data points are obtained or other actions are undertaken by the operator), and wherein each signal control device comprises: 
means for communicating with adjacent wayside signal control devices (see Paragraph 0042 for the on-board control system 18 that is further programmed, configured or adapted to receive or generate cab signal aspect data, and set the signal aspect data for an upcoming wayside signal S (corresponds to a means of communicating with adjacent wayside signal control devices, wherein the term 'adjacent' is broad and relative and corresponds to the 'upcoming' wayside signal control devices as seen in Figure 3) to “stop and proceed” (where the operator must fully stop the train TR and then may proceed) or “stop” (wherein the train operator must fully stop the train TR and may only proceed with authority from dispatch). For example, if the current cab signal indication is “approach” or “restricting,” and the train TR is approaching an unmonitored wayside permissive signal S (which is set or assumed to be indicating “stop and proceed”), the system 10 will predictively enforce a “stop and proceed” at the location of the wayside signal S. Further, it is also envisioned that the system 10 will predictively enforce a “stop,” where only a direct communication from dispatch will permit the operator to safely proceed. In particular, the system understands the location of train TR via the position data from the positioning system 16, as well as the location of the upcoming wayside signal S (corresponds to an adjacent wayside signal control device considering that the term 'adjacent' is a broad and relative term and as seen in Figure 3, the wayside signal S is adjacent to the other wayside signal S) via the signal data and the track database 12 (which includes the location of these wayside signals S)), 
see Paragraph 0040 for the train TR is not automatically braked or stopped if any one of three conditions is met: (1) the signal aspect data for the next, upcoming signal indicates that it is safe for the train TR to proceed; (2) specified authorization data is received; or (3) specified train control data is received. Accordingly, if the appropriate data and information is received by the on-board control system 18 prior to the train TR reaching the threshold where the train TR would need to be stopped (such that no part of the train TR or engine enters the next portion of track T), and any one of the three above-described conditions are met, the train TR will not be automatically braked and will be allowed to proceed (corresponds to generating and communicating a movement authority to a train reaching the threshold of where it needs to be stopped, prior to the next portion of track T, wherein the portion corresponds to the broad interpretation of absolute permissive block); see also Paragraph 0046 for the on-board control system 18 would enforce compliance with an absolute signal S (which corresponds to the absolute permissive block) indicating “stop,” but would not automatically brake the train if this indication changed and the information and signal data subsequently received by the receiver 14 and processed by the on-board control system 18 indicates that is now safe to proceed), but fails to explicitly teach at least one of an axle counter, a transponder reader and an optical sensor to detect the crossing of a train into the associated absolute permissive block, and means for determining if the associated absolute permissive block is vacant.
However, Liu teaches at least one of an axle counter, a transponder reader (see Paragraph 0353 for the transponder of the train's location beacon (corresponds to transponder reader), axle counter (or ACE composed by microcomputer), track circuit for train positioning (station function for line supervision), trackside indication sign, ground annunciator and on-board signal, wherein the train length in these positioners shall be the length of train with length more than platform) and an optical see Paragraph 0239 for the implementation method is to install the counter at the inlet gate which is set within the proper range and connected with detector (including infrared detector (corresponds to an optical sensor)); when the detector senses the departure of the train, it will stop counting; when the train arrives, it will start a new cycle to count, (corresponds to detecting the crossing of a train into the associated gate/block),
means for determining if the associated block is vacant (see Paragraph 0406 for ATP wayside equipment allocates a “target speed” to the train within its control which shall be generated into the corresponding code by the track circuit to inform the number of vacant track section (corresponds to determining a vacant associated block) in front of the train).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the train control method and system with the associated absolute permissive block and wayside signals, as taught by Graham, using an axle counter, a transponder reader and an optical sensor to detect the presence/lack of presence of a train at the associated block, as taught by Liu, for the purpose of improving the safety factor of the train (see Paragraph 0415 of Liu) and effectively enhance the transport capacity in an efficient manner (see Paragraph 0012).
Regarding claim 2, a train control system as recited in claim 1, wherein at least one of said plurality of wayside signal control devices further comprises a wayside signal located at the entrance of said associated absolute permissive block (see Paragraph 0030 for the track network TN includes or is made up of multiple interconnected tracks T, and wayside signals S are associated with specific portions, e.g., blocks, of track T. For example, such portions of the track T are usually referred to as blocks, sections or circuits, and the associated signal S is positioned at the beginning of the block (corresponds to a wayside signal that is positioned at the beginning or entrance of the associated absolute permissive block which is broadly interpreted to mean a block that is associated with a specific portion of a track with the absolute permissive signal, as mentioned earlier) and provides information, aspects or indications related thereto) and a mechanism to enforce a stop aspect displayed at said wayside signal (see Paragraph 0032 for as is known in the art, and as discussed above in detail, the indication or aspect associated with the wayside signal S provides required information and data for making control decisions regarding the train TR as it approaches this next, upcoming block or portion of track T. The signal aspect or indication can be communicated to the train TR in a variety of known manners. For example, and as illustrated in FIG. 3, signal aspect or indication data can be transferred or communicated from the wayside signal S to the train TR via the rails of the track T, wirelessly directly to the train TR and/or wirelessly to the train TR via a central dispatch system CD (corresponds to a mechanism to enforce the stop aspect that is displayed). Using any of these communication techniques, this important data regarding the upcoming signal S (and, thus, the status of the block of track T associated therewith), the system 10 of the present invention makes appropriate and automated decisions regarding control (e.g. stop and proceed), enforcement and other similar functions on the train TR; see also Paragraph 0032 for the explanation of what is meant by the term "aspect" and how it is an indication of an action such as stop and proceed to be taken by the operator or automatically by an onboard control system directly associated with the state or condition of the upcoming section of track T, wherein the aspect is displayed several different means such as by color or pattern of signal lamps).  
Regarding claim 3, Graham teaches some of the elements of the present invention but fails to explicitly teach a train control system as recited in claim 1, wherein at least one of said plurality of wayside signal control devices further comprises means for communicating with a communication based train control zone controller.  
However, Liu teaches a train control system as recited in claim 1, wherein at least one of said plurality of signal control devices further comprises means for communicating with a communication based train control zone controller (see Paragraph 0391 for the connections between all the zone controllers and data communication backbone network are all redundancy connection; each interlocking station has a ATS working station which has redundancy connection with data communication system; the arrangement of ATS working station varies with different CBTC system, for some system, ATS working stations are arranged in each station, which corresponds to a means for communicating with a communication based train control zone controller; see also Paragraph 0380 for the said equipment with ATS, CI subsystem equipment together form the CBTC-based signal system (corresponds to a signal control device)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the train control method and system with the associated absolute permissive block and wayside signals, as taught by Graham, using an axle counter, a transponder reader and an optical sensor to detect the presence/lack of presence of a train at the associated block, as taught by Liu, for the purpose of improving the safety factor of the train (see Paragraph 0415 of Liu) and effectively enhance the transport capacity in an efficient manner (see Paragraph 0012).
Regarding claim 6, Graham teaches a train control system that includes a configuration of a plurality of wayside signal control devices (see Paragraph 0041 for the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types such as a wayside signal S; see also Figure 3 showing a plurality of wayside signals S, also indicated by the language pertaining to 'upcoming signal S'), 
wherein each wayside signal control device controls the movement of a train into an associated absolute permissive block (see Paragraph 0032 for using any of these communication techniques, this important data regarding the upcoming signal S (and, thus, the status of the block of track T associated therewith), the system 10 of the present invention makes appropriate and automated decisions regarding control (corresponds to controlling the movement of a train into an associated absolute permissive block), enforcement and other similar functions on the train TR; see also Paragraph 0041 for the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types, such as a cab signal S, a wayside signal S, a permissive signal S, an absolute signal S (corresponds to the block associated with the absolute permissive signal), a monitored signal S, an unmonitored signal S, a signal S associated with a control point, etc. Based upon the signal data obtained through any of these signals S, the train control system 10 (corresponds to controlling the movement of a train) of the present invention enforces or brakes the train TR to a complete stop in an automatic manner, unless certain other appropriate data points are obtained or other actions are undertaken by the operator), 
wherein a signal control device communicates with at least one adjacent signal control device (see Paragraph 0042 for the on-board control system 18 that is further programmed, configured or adapted to receive or generate cab signal aspect data, and set the signal aspect data for an upcoming wayside signal S (corresponds to a means of communicating with adjacent wayside signal control devices, wherein the term 'adjacent' is broad and relative and corresponds to the 'upcoming' wayside signal control devices as seen in Figure 3) to “stop and proceed” (where the operator must fully stop the train TR and then may proceed) or “stop” (wherein the train operator must fully stop the train TR and may only proceed with authority from dispatch). For example, if the current cab signal indication is “approach” or “restricting,” and the train TR is approaching an unmonitored wayside permissive signal S (which is set or assumed to be indicating “stop and proceed”), the system 10 will predictively enforce a “stop and proceed” at the location of the wayside signal S. Further, it is also envisioned that the system 10 will predictively enforce a “stop,” where only a direct communication from dispatch will permit the operator to safely proceed. In particular, the system understands the location of train TR via the position data from the positioning system 16 , as well as the location of the upcoming wayside signal S (corresponds to an adjacent wayside signal control device considering that the term 'adjacent' is a broad and relative term and as seen in Figure 3, the wayside signal S is adjacent to the other wayside signal S)  via the signal data and the track database 12 (which includes the location of these wayside signals S)), but fails to explicitly teach wherein upon the failure of one of said plurality of signal control devices, the train control system is reconfigured without the failed device and by combining the absolute permissive block associated with the failed device with the absolute permissive block associated with the device in the approach to the failed device.
However, Liu teaches wherein upon the failure of one of said plurality of signal control devices, the train control system is reconfigured without the failed device and by combining the absolute permissive block associated with the failed device with the absolute permissive block associated with the device in the approach to the failed device (see Paragraph 0505 for the control center that is able to command all running trains in such a way, but once the control center fails, the whole line will collapse. Another method is that the control center and interlock system transfer the data concerning the line and target speed to the train through the cable, and then the computer of the train calculates the permitted speed of the train and controls the train; Examiner notes that this limitation is unclear and difficult to understand due to the lack of proper sentence structure).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the train control method and system with the associated absolute permissive block and wayside signals, as taught by Graham, using a failure-safety performance, as taught by Liu, for the purpose of improving the safety factor of the train (see Paragraph 0415 of Liu).
Regarding claim 7, Graham teaches a train control system that includes a plurality of wayside signal control devices (see Paragraph 0041 for the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types such as a wayside signal S; see also Figure 3 showing a plurality of wayside signals S, also indicated by the language pertaining to 'upcoming signal S'),
see Paragraph 0032 for Using any of these communication techniques, this important data regarding the upcoming signal S (and, thus, the status of the block of track T associated therewith), the system 10 of the present invention makes appropriate and automated decisions regarding control (corresponds to controlling the movement of a train into an associated absolute permissive block), enforcement and other similar functions on the train TR; see also Paragraph 0041 for the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types, such as a cab signal S, a wayside signal S, a permissive signal S, an absolute signal S (corresponds to the block associated with the absolute permissive signal), a monitored signal S, an unmonitored signal S, a signal S associated with a control point, etc. Based upon the signal data obtained through any of these signals S, the train control system 10 (corresponds to controlling the movement of a train) of the present invention enforces or brakes the train TR to a complete stop in an automatic manner, unless certain other appropriate data points are obtained or other actions are undertaken by the operator), 
wherein a signal control device communicates with at least one adjacent signal control device (see Paragraph 0042 for the on-board control system 18 that is further programmed, configured or adapted to receive or generate cab signal aspect data, and set the signal aspect data for an upcoming wayside signal S (corresponds to a means of communicating with adjacent wayside signal control devices, wherein the term 'adjacent' is broad and relative and corresponds to the 'upcoming' wayside signal control devices as seen in Figure 3) to “stop and proceed” (where the operator must fully stop the train TR and then may proceed) or “stop” (wherein the train operator must fully stop the train TR and may only proceed with authority from dispatch). For example, if the current cab signal indication is “approach” or “restricting,” and the train TR is approaching an unmonitored wayside permissive signal S (which is set or assumed to be indicating “stop and proceed”), the system 10 will predictively enforce a “stop and proceed” at the location of the wayside signal S. Further, it is also envisioned that the system 10 will predictively enforce a “stop,” where only a direct communication from dispatch will permit the operator to safely proceed. In particular, the system understands the location of train TR via the position data from the positioning system 16, as well as the location of the upcoming wayside signal S (corresponds to an adjacent wayside signal control device considering that the term 'adjacent' is a broad and relative term and as seen in Figure 3, the wayside signal S is adjacent to the other wayside signal S) via the signal data and the track database 12 (which includes the location of these wayside signals S)), but fails to explicitly teach wherein the signal control device acquires data from a train crossing into the associated absolute permissive block and wherein the signal control device communicates the acquired data to at least one adjacent signal control device.
However, Liu teaches wherein the signal control device acquires data from a train crossing into the associated absolute permissive block (see Paragraph 0479 for during the operation of the train within the section (corresponds to trains crossing into the associate block), GPS, inquiry balise or odometer are used to measure the position and speed of the train, and the OBE sends the position and speed of the train to SCC through BC with wireless method. SCC sends the target position, speed and line parameters to the following trains through BC periodically), 
and wherein the signal control device communicates the acquired data to at least one adjacent signal control device (see Paragraph 0389 for DCS ensures the communication between any two conjoint subsystems: zone controller and zone controller, zone controller and vehicle on-board controller, automatic train supervision system and zone controller, automatic train supervision system and vehicle on-board controller, automatic train supervision system and digital storage unit, digital storage unit and vehicle on-board controller, digital storage unit and zone controller, wherein the inherent data train length are all set as the length of train with length more than platform; see also Paragraph 0390 for the core of CBTC system’s wayside equipment is zone controller (corresponds to adjacent signal control device)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the train control method and system with the associated absolute permissive block and wayside signals, as taught by Graham, using an axle counter, a transponder reader and an optical sensor to detect the presence/lack of presence of a train at the associated block, as taught by Liu, for the purpose of improving the safety factor of the train (see Paragraph 0415 of Liu).
Regarding claim 8, Graham teaches a train control system that includes a plurality of wayside signal control devices (see Paragraph 0041 for the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types such as a wayside signal S; see also Figure 3 showing a plurality of wayside signals S, also indicated by the language pertaining to 'upcoming signal S'), 
wherein each signal control device controls the movement of a train into an associated absolute permissive block (see Paragraph 0032 for Using any of these communication techniques, this important data regarding the upcoming signal S (and, thus, the status of the block of track T associated therewith), the system 10 of the present invention makes appropriate and automated decisions regarding control (corresponds to controlling the movement of a train into an associated absolute permissive block), enforcement and other similar functions on the train TR; see also Paragraph 0041 for the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types, such as a cab signal S, a wayside signal S, a permissive signal S, an absolute signal S (corresponds to the block associated with the absolute permissive signal), a monitored signal S, an unmonitored signal S, a signal S associated with a control point, etc. Based upon the signal data obtained through any of these signals S, the train control system 10 (corresponds to controlling the movement of a train) of the present invention enforces or brakes the train TR to a complete stop in an automatic manner, unless certain other appropriate data points are obtained or other actions are undertaken by the operator), but fails to explicitly teach wherein a signal control device comprises: an axle counter for detecting the crossing of a train into the associated absolute permissive block, at least one of a radio communication module and a data communication module for exchanging data with at least one adjacent signal control device, a processor module with a computer-readable medium encoded with a computer program to control the operation of the signal control device, a computer program segment that employs data received from the axle counter and data received from an adjacent signal control device to determine if the associated absolute permissive block is vacant, and a computer program segment, which upon the determination that the associated absolute permissive block is vacant, transmits a movement authority limit to a train approaching the location of the associated absolute permissive block.  
However, Liu teaches an axle counter for detecting the crossing of a train into the associated block (see Paragraph 0443 for the safety positioning system of the train that includes the balise of the train’s positioning beacon, axle counter (or ACE composed of microcomputer), track circuit for train positioning (station function for line supervision) wayside indication sign, etc, all of which corresponds to detecting the crossing or position of the train at the associated block), 
at least one of a radio communication module and a data communication module for exchanging data with at least one adjacent signal control device (see Paragraph 0380 for Wireless DSU system providing a transparent data transmission channel is composed of on-board radio unit (corresponds to radio communication module), wayside wireless equipment, in-station wireless access and management equipment (corresponds to data exchanging module)),
a processor module with a computer-readable medium encoded with a computer program to control the operation of the signal control device (see Paragraph 0366 for computer interlocking is a real-time control system with failure-safety performance composed of microcomputer (corresponds to a processor module), other electronic parts and relay components; computer interlocking uses the commonly used industrial control computer and achieves the interlocking relationship between the station annunciator, turnout and inter-turnout through the special software and performs the logical operation (corresponds to a computer program) and judgment of the interlocking relationship; the system automatically collects the data from annunciator, turnout and track circuit and input the operation control command and various data from the site into the computer and manages the interlocking relationship according to the concrete conditions in the computer and then outputs the action signal to the execution unit (corresponds to a processor module with a computer readable medium to perform these operation control commands) to exert control and supervision on the station's signaling equipment (corresponds to controlling the operation of the signal control device), wherein the concrete condition in the computer includes the inherent data of train length which is equal to the length of train with length more than platform), 
a computer program segment that employs data received from the axle counter and data received from an adjacent signal control device to determine if the associated block is vacant (see Paragraph 0406 for ATP wayside equipment that allocates a “target speed” to the train within its control which shall be generated into the corresponding code (corresponds to a computer program segment) by the track circuit to inform the number of vacant track section in front of the train (corresponds to determining if the block is vacant); on-board ATP device receives the above data from the ground and calls the line information from the memory to calculate the operating speed and the maximum operating distance of the train at any time to stop safely before arriving at the obstacle or restricted area), 
and a computer program segment, which upon the determination that the associated absolute permissive block is vacant, transmits a movement authority limit to a train approaching the location of the associated absolute permissive block (see Paragraph 0407 for the on-board ATP device could calculate the maximum safety distance or target distance of the train through the comparison of the “target distance” received by the ATP device and the real-time position of the train and the combination of the data of the line stored in the on-board ATP and ATO memory, the on-board ATP device could calculate the real-time operating speed of the train and then the train could enter into the vacant train sections behind those occupied by the preceding trains; see also Paragraph 0420 for the precondition of curved brake is the brake based on “target distance”; the trains in the line will automatically detect their specific position in the line and send the position data to the control center, and the control center calculates the “movement authority”—target distance of the train according to the train's operation condition).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the train control method and system with the associated absolute permissive block and wayside signals, as taught by Graham, using an axle counter, a transponder reader and an optical sensor to detect the presence/lack of presence of a train at the associated block, as taught by Liu, for the purpose of improving the safety factor of the train (see Paragraph 0415 of Liu) and effectively enhance the transport capacity in an efficient manner (see Paragraph 0012).
Regarding claim 9, Graham teaches the elements of the present invention but fail to explicitly teach a train control system as recited in claim 8, wherein a wayside signal control device further comprises a transponder reader.
However, Liu teaches a train control system as recited in claim 8, wherein a wayside signal control device further comprises a transponder reader (see Paragraph 0354 for on-board equipment of high-speed train obtain the train's location information by the positioning transponder, and the train length transferred from these train locators are all set as the length of train with length more than platform; on-board equipment has the function of determine the location of the train, this function is achieved by the following method: on the basis of the information received from ground transponder (corresponds to transponder reader) and with the help of velocity measure instrument to measure the train's running distance, thus obtain the train position, of which the inherent data train length are all set as the length of train with length more than platform).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the train control method and system with the associated absolute permissive block and wayside signals, as taught by Graham, using an axle counter, a transponder reader and an optical sensor to detect the presence/lack of presence of a train at the associated block, as taught by Liu, for the purpose of improving the safety factor of the train (see Paragraph 0415 of Liu) and effectively enhance the transport capacity in an efficient manner (see Paragraph 0012).
Regarding claim 10, Graham teaches a train control system as recited in claim 8, wherein a wayside signal control device further comprises a wayside signal and associated automatic train stop (see Paragraph 0023 for the system includes an on-board control system programmed to: (i) receive train position data and signal data; and (ii) based upon train data, track network data, track data, position data, signal data, train control data, authorization data and/or signal aspect data, automatically stop the train prior to encountering a next, upcoming signal (corresponds to the wayside signal and the associated automatic train stop), unless: (a) signal aspect data indicates that it is safe to proceed; (b) specified authorization data is received; or (c) specified train control data is received).  
Regarding claim 15, Graham teaches a signal control device that controls the movement of an approaching train into an associated absolute permissive block (see Paragraph 0032 for Using any of these communication techniques, this important data regarding the upcoming signal S (and, thus, the status of the block of track T associated therewith), the system 10 of the present invention makes appropriate and automated decisions regarding control (corresponds to controlling the movement of a train into an associated absolute permissive block), enforcement and other similar functions on the train TR; see also Paragraph 0041 for the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types, such as a cab signal S, a wayside signal S, a permissive signal S, an absolute signal S (corresponds to the block associated with the absolute permissive signal), a monitored signal S, an unmonitored signal S, a signal S associated with a control point, etc. Based upon the signal data obtained through any of these signals S, the train control system 10 (corresponds to controlling the movement of a train) of the present invention enforces or brakes the train TR to a complete stop in an automatic manner, unless certain other appropriate data points are obtained or other actions are undertaken by the operator), but fails to explicitly teach comprising an axle counter to detect the crossing of a train into said associated absolute permissive block, at least one of a radio communication module and a data communication module for exchanging data with at least one of a similar signal control device, a processor module with a computer-readable medium encoded with a computer program, a computer program segment that tracks data associated with trains operating within said absolute permissive block, and a computer program segment that generates and transmits a movement authority limit to a train approaching said associated absolute permissive block.
However, Liu teaches comprising an axle counter to detect the crossing of a train into said associated block (see Paragraph 0443 for the safety positioning system of the train that includes the balise of the train’s positioning beacon, axle counter (or ACE composed of microcomputer), track circuit for train positioning (station function for line supervision) wayside indication sign, etc, all of which corresponds to detecting the crossing or position of the train at the associated block), 
at least one of a radio communication module and a data communication module for exchanging data with at least one of a similar signal control device (see Paragraph 0380 for Wireless DSU system providing a transparent data transmission channel is composed of on-board radio unit (corresponds to radio communication module), wayside wireless equipment, in-station wireless access and management equipment (corresponds to data exchanging module); see also Paragraph 0491 for ZC subsystem shall generate movement authority for the train within the control range of ZC according to the status information and data information from OBC, CI, ATS and DSU and send the MA through DCS to VOBC equipment timely to control the operation of the train (corresponds to exchanging data with a similar signal control device)), an interlocking control device (see Paragraph 0366 for computer interlocking is a real-time control system with failure-safety performance composed of microcomputer, other electronic parts and relay components; computer interlocking uses the commonly used industrial control computer and achieves the interlocking relationship between the station annunciator, turnout and inter-turnout through the special software and performs the logical operation and judgment of the interlocking relationship) and a zone controller (see Paragraph 039 for Zone Controller (ZC)), 
a processor module with a computer-readable medium encoded with a computer program, a computer program segment that tracks data associated with trains operating within said absolute permissive block (see Paragraph 0347 for the hardware upgrading and reforming procedures include but not limited to the following: Security positioning, storage unit (database included) (corresponds to a processor module with a computer-readable medium), movement authority limit LMA, computing function and writing the new software program (corresponds to a computer program segment), and the inherent data train length is set as the length of train with length more than platform (corresponds to tracking data associated with trains operating within the platform/block)), 
and a computer program segment that generates and transmits a movement authority limit to a train approaching said associated absolute permissive block (see Paragraph 0380 for Wireless DSU system providing a transparent data transmission channel is composed of on-board radio unit (corresponds to a transponder), wayside wireless equipment, in-station wireless access and management equipment; see also Paragraph 0491 for ZC subsystem that generates movement authority for the train within the control range of ZC according to the status information and data information from OBC, CI, ATS and DSU (corresponds to the system composed of the on-board radio unit, or in other words, the transponder) and send the movement authority (MA) (corresponds to transmitting the movement authority limit) through DCS to VOBC equipment timely to control the operation of the train).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the train control method and system with the associated absolute permissive block and wayside signals, as taught by Graham, using an axle counter, a transponder reader and an optical sensor to detect the presence/lack of presence of a train at the associated block, as taught by Liu, for the purpose of improving the safety factor of the train (see Paragraph 0415 of Liu) and effectively enhance the transport capacity in an efficient manner (see Paragraph 0012).
Regarding claim 16, see citations for the rejection of claim 9.
Regarding claim 17, see citations for the rejection of claim 10.
Regarding claim 18, see citations for the rejection of claim 14.
Regarding claim 19, Graham teaches a method for a train control device that controls the movement of a train into an associated absolute permissive block (see Paragraph 0032 for Using any of these communication techniques, this important data regarding the upcoming signal S (and, thus, the status of the block of track T associated therewith), the system 10 of the present invention makes appropriate and automated decisions regarding control (corresponds to controlling the movement of a train into an associated absolute permissive block), enforcement and other similar functions on the train TR; see also Paragraph 0041 for the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types, such as a cab signal S, a wayside signal S, a permissive signal S, an absolute signal S (corresponds to the block associated with the absolute permissive signal), a monitored signal S, an unmonitored signal S, a signal S associated with a control point, etc. Based upon the signal data obtained through any of these signals S, the train control system 10 (corresponds to controlling the movement of a train) of the present invention enforces or brakes the train TR to a complete stop in an automatic manner, unless certain other appropriate data points are obtained or other actions are undertaken by the operator), but fails to explicitly teach wherein the device includes an axle counter to detect the movement of a train into the associated absolute permissive block, wherein the device includes a communication module to communicate with at least one of a train, another train control device, a zone controller and an interlocking control device, and wherein the device includes a processor module with a computer-readable medium encoded with a computer program to control the operation of the device, comprising the following steps: acquiring data related to trains crossing into the associated absolute permissive block, tracking the number of trains operating in the absolute permissive block, exchanging data with at least one adjacent train control device, generating a movement authority limit for a train approaching the associated permissive absolute block upon the determination that the associated permissive block is vacant, and transmitting said movement authority limit to the approaching train.
However, Liu teaches wherein the device includes an axle counter to detect the movement of a train into the associated block (see Paragraph 0443 for the safety positioning system of the train that includes the balise of the train’s positioning beacon, axle counter (or ACE composed of microcomputer), track circuit for train positioning (station function for line supervision) wayside indication sign, etc, all of which corresponds to detecting the crossing or position of the train at the associated block), 
wherein the device includes a communication module to communicate with at least one of a train, another train control device (see Paragraph 0504 for the computer of control center (corresponds to the communication module) calculates the permitted speed of the train based on these data and then transfers the permitted speed of the train to the corresponding train (corresponds to communicating with another train) running on the line in order to control the train (which inherently indicates another train control device)), a zone controller (see Paragraph 0481 for zone controller (ZC)) and an interlocking control device (see Paragraph 0366 for computer interlocking is a real-time control system with failure-safety performance composed of microcomputer, other electronic parts and relay components; computer interlocking uses the commonly used industrial control computer and achieves the interlocking relationship between the station annunciator, turnout and inter-turnout through the special software and performs the logical operation and judgment of the interlocking relationship), 
and wherein the device includes a processor module with a computer-readable medium encoded with a computer program to control the operation of the device (see Paragraph 0366 for computer interlocking is a real-time control system with failure-safety performance composed of microcomputer (corresponds to a processor module), other electronic parts and relay components; computer interlocking uses the commonly used industrial control computer and achieves the interlocking relationship between the station annunciator, turnout and inter-turnout through the special software and performs the logical operation (corresponds to a computer program) and judgment of the interlocking relationship; the system automatically collects the data from annunciator, turnout and track circuit and input the operation control command and various data from the site into the computer and manages the interlocking relationship according to the concrete conditions in the computer and then outputs the action signal to the execution unit (corresponds to a processor module with a computer readable medium to perform these operation control commands) to exert control and supervision on the station's signaling equipment, wherein the concrete condition in the computer includes the inherent data of train length which is equal to the length of train with length more than platform), comprising the following steps:
see Paragraph 0479 for during the operation of the train within the section (corresponds to trains crossing into the associate block), GPS, inquiry balise or odometer are used to measure the position and speed of the train, and the OBE sends the position and speed of the train to SCC through BC with wireless method. SCC sends the target position, speed and line parameters to the following trains through BC periodically), 
tracking the number of trains operating in the absolute permissive block (see Paragraph 0505 for the staggered arrangement of rail cable can be used to locate the train according to the principle that the position of the train can be determined due to the change of signal polarity and counting (corresponds to tracking the number of trains operating in the associated section) when the train is passing through the intersection of the cable; see also Paragraph 0109 for some platforms can accommodate a maximum of 6 cars; the 7th car or subsequent cars are the cars beyond platform area (corresponds to keeping track of the number of trains that pass the platform or associated track section); thus, the train shall be considered as with the ATC system of train with length more than platform), 
exchanging data with at least one adjacent train control device (see Paragraph 0504 for the computer of control center (corresponds to the communication module) calculates the permitted speed of the train based on these data and then transfers the permitted speed of the train to the corresponding train (corresponds to communicating with an adjacent train; the term 'adjacent' is relative and broad. Applicant does not provide any defining aspect of what the train control device is adjacent to) running on the line in order to control the train (which inherently indicates another train control device)), 
generating a movement authority limit for a train approaching the associated permissive absolute block upon the determination that the associated permissive block is vacant (see Paragraph 0407 for the on-board ATP device could calculate the maximum safety distance or target distance of the train through the comparison of the “target distance” received by the ATP device and the real-time position of the train and the combination of the data of the line stored in the on-board ATP and ATO memory, the on-board ATP device could calculate the real-time operating speed of the train and then the train could enter into the vacant train sections behind those occupied by the preceding trains; see also Paragraph 0420 for the precondition of curved brake is the brake based on “target distance”; the trains in the line will automatically detect their specific position in the line and send the position data to the control center, and the control center calculates the “movement authority”—target distance of the train according to the train's operation condition), 
and transmitting said movement authority limit to the approaching train (see Paragraph 0368 for the algorithm refers to the basic algorithm used when designing the program. When designing algorithm (corresponds to the computer program segment that generates and transmits movement authority LMA as explained in Paragraph 0397 On-board controller calculates the speed curve of the train based on the LMA provided by the movement authority unit of the zone controller; in the meanwhile, it also transfers (corresponds to generating and transmitting) the data including starting and ending position of train composition and movement authority limit of the train), set the inherent data train length in the algorithm as the length of train with length more than platform, such as Train Movement Authority LMA, the valid area covered by it is from the train end to the protection points of the train front, the current technique is free of the length of the length of train beyond platform area; see also Paragraph 0445 for Fixed block, moving block, movement authority of “target-distance” control system, limit of movement authority (LMA), movement authority (MA) of train control system of high-speed railroad. During the design of the length of block section in fixed block, the length of train with length more than platform is designed as the length of train within platform area plus the length of train beyond platform area, the most unfavorable braking ratio and other unfavorable conditions are used, which refer to when the train is approaching the entry of an associated track section).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the train control method and system with the associated absolute permissive block and wayside signals, as taught by Graham, using an axle counter, a transponder reader and an optical sensor to detect the presence/lack of presence of a train at the associated block, as taught by Liu, for the purpose of improving the safety factor of the train (see Paragraph 0415 of Liu) and effectively enhance the transport capacity in an efficient manner (see Paragraph 0012).

Claims 4, 11-14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160200327A1).
Regarding claim 4, Liu teaches a wayside train control installation that includes a plurality of signal control devices that operate in conjunction with a Communication Based Train Control (CBTC) system (see Paragraph 0343 for This system together with the train with length more than platform compose the type selection of Automatic Train (length more than platform) Control system; the type selection includes the following: Wabtec ATC, Siemens ATC, US Figure US20160200327A1-20160714-P00001 S ATC, AISTOM ATC and domestic experimental movable closed ATC system, Siemens CBTC, Seltrac S40 CBTC, Seltrac CBTC, Alstom CBTC, USSI CBTC, LCF-300 CBTC, CITYFLO-650 CBTC, AISTOM CBTC, Alcatel CBTC, high speed CTCS-3 and CTCS-2 train control system, including high speed railroad signal and control system (corresponds to the plurality of signal control devices that operate in conjunction with the various listed CBTC systems) are all known as Advanced Train Control System (ACTS)...The control pattern of ATC system has different names in different lines in different cities, but its control methods are basically much the same; the hardware train track (the length of track train within platform area plus the length of train beyond platform area) and the ATC system compose as a whole; you can choose the matching ATC system or CBTC system and interface circuit based on different application conditions), 
wherein each signal control device controls the movement of a train into an associated track section (see Paragraph 0406 for on-board ATP device receives the vacant track sections in front of the train from the ground and calls the line information from the memory to calculate the operating speed and the maximum operating distance of the train at any time to stop safely before arriving at the obstacle or restricted area (corresponds to the movement of a train into an associated track section)), 
wherein said plurality of signal control devices operate autonomously of the CBTC system to provide at least one degraded mode of operation during CBTC failure (see Paragraph 0350 for In the ATS subsystem—supervisory control method system, the train length are all set as the length of train with length more than platform: and it can be divided as 3 types: centralized control type, centralized supervision and decentralized control type and autonomous decentralized type; see also Paragraph 0366 for computer interlocking is a real-time control system with failure-safety performance (corresponds to a degraded mode of operation during a failure) composed of microcomputer, other electronic parts and relay components), 
and wherein a failure in said wayside train control installation has no impact on normal CBTC operation (see Paragraph 0432 for The CTCS-3 control unit and CTCS-2 control unit in the on-board VC are independent, wherein the CTCS-3 is responsible for the core control functions of the CTCS-3 line during its normal operation and the CTCS-2 is responsible for the core control functions of its backup system (the independence corresponds to avoiding impact on normal CBTC operation by its backup system), wherein the independent data of train length shall be deemed as the length of train with length more than platform)
see Paragraph 0005 of Liu).
Regarding claim 11, Liu teaches a train control system that includes a plurality of wayside signal control devices (Liu discusses several different wayside signal control devices. For example, see Paragraph 0380 for the train location report shall be sent to wayside Zone Controller (ZC) (corresponds to a wayside signal control device); see also Paragraph 0404 for Automatic over-speed protection of the train: ATP subsystem sends ATP datagram to the train continuously with the use of track circuit; ATP wayside unit (corresponds to another wayside signal control device) receives ATP command from the “idle” condition and the interlock condition of the track circuit and the ATP command will be sent to the track circuit and then to the on-board ATP through the rail), 
wherein a signal control device tracks the number of trains operating in an associated track section (see Paragraph 0505 for the staggered arrangement of rail cable can be used to locate the train according to the principle that the position of the train can be determined due to the change of signal polarity and counting (corresponds to tracking the number of trains operating in the associated section) when the train is passing through the intersection of the cable; see also Paragraph 0109 for some platforms can accommodate a maximum of 6 cars; the 7th car or subsequent cars are the cars beyond platform area (corresponds to keeping track of the number of trains that pass the platform or associated track section); thus, the train shall be considered as with the ATC system of train with length more than platform), 
wherein each train is identified by a train signature that includes the number of axles in the train (see Paragraph 0416 for under the circumstance of the train's tracking operation, the distance of train tail and vehicle rear axle shall be added to the safety protection distance (implicitly corresponds to the number of axles in the train, required to be known in order to determine the train length, which is how trains are identified), wherein the inherent data of train length shall be deemed as the length of train with length more than platform; see also Paragraph 0392 for the need of “backup mode operation”, equip the axle counter, electrical signal for axle counter and sensor additionally and equip the axle counter evaluation unit in the signal equipment room; wherein the inherent data train length are all set as the length of train with length more than platform (corresponds to the axle counter evaluation unit that identifies the train by the axle count of the train)), 
and wherein a signal control device comprises: an axle counter located at the entrance of said track section for detecting the number of axles of a train passing its location (see Paragraph 0443 for the safety positioning system of the train that includes the balise of the train’s positioning beacon, axle counter (or ACE composed of microcomputer) (which is equipped with the axle counter evaluation unit in the signal equipment room as taught in Paragraph 0392), track circuit for train positioning (station function for line supervision) wayside indication sign, etc., all of which corresponds to detecting the crossing or position of the train at the associated block; see also Paragraph 0415 for the safety stopping point shall indeed be located at the entrance of the track section behind that of the preceding trains and the minimum interval between the two trains in sequence shall be equal to the length of a track section; Examiner notes that by definition and functionality of an axle counter, the axle counter inherently detects the number of axles of a train passing the location; “an axle counter is a system used in railway signaling to detect the clear or occupied status of a section of track between two points. The system generally consists of a wheel sensor (one for each end of the section) and an evaluation unit for counting the axles of the train both into and out of the section”), 
at least one of a radio communication module and a data communication module for exchanging data with at least one adjacent signal control device (see Paragraph 0380 for Wireless DSU system providing a transparent data transmission channel is composed of on-board radio unit (corresponds to radio communication module), wayside wireless equipment, in-station wireless access and management equipment (corresponds to data exchanging module); Examiner notes that the term 'adjacent' is relative and broad. Applicant does not provide any defining aspect of what the train control device is adjacent to), 
a processor module with a computer-readable medium encoded with a computer program (see Paragraph 0366 for computer interlocking is a real-time control system with failure-safety performance composed of microcomputer (corresponds to a processor module), other electronic parts and relay components; computer interlocking uses the commonly used industrial control computer and achieves the interlocking relationship between the station annunciator, turnout and inter-turnout through the special software and performs the logical operation (corresponds to a computer program) and judgment of the interlocking relationship; the system automatically collects the data from annunciator, turnout and track circuit and input the operation control command and various data from the site into the computer and manages the interlocking relationship according to the concrete conditions in the computer and then outputs the action signal to the execution unit (corresponds to a processor module with a computer readable medium to perform these operation control commands) to exert control and supervision on the station's signaling equipment, wherein the concrete condition in the computer includes the inherent data of train length which is equal to the length of train with length more than platform), 
a computer program segment that tracks the trains operating within said track section (see Paragraph 0407 for the on-board ATP device could calculate (inherently corresponds to a computer program that implements these calculations to track the trains) the maximum safety distance or target distance of the train through the comparison of the “target distance” received by the ATP device and the real-time position of the train and the combination of the data of the line stored in the on-board ATP and ATO memory, the on-board ATP device could calculate the real-time operating speed of the train (corresponds to tracking the train operating within the track section) and then the train could enter into the vacant train sections behind those occupied by the preceding trains),
and a computer program segment that generates and transmits a movement authority limit to a train approaching the entrance location of said track section (see Paragraph 0368 for the algorithm refers to the basic algorithm used when designing the program. When designing algorithm (corresponds to the computer program segment that generates and transmits movement authority LMA as explained in Paragraph 0397 On-board controller calculates the speed curve of the train based on the LMA provided by the movement authority unit of the zone controller; in the meanwhile, it also transfers (corresponds to generating and transmitting) the data including starting and ending position of train composition and movement authority limit of the train), set the inherent data train length in the algorithm as the length of train with length more than platform, such as Train Movement Authority LMA, the valid area covered by it is from the train end to the protection points of the train front, the current technique is free of the length of the length of train beyond platform area; see also Paragraph 0445 for Fixed block, moving block, movement authority of “target-distance” control system, limit of movement authority (LMA), movement authority (MA) of train control system of high-speed railroad. During the design of the length of block section in fixed block, the length of train with length more than platform is designed as the length of train within platform area plus the length of train beyond platform area, the most unfavorable braking ratio and other unfavorable conditions are used, which refer to when the train is approaching the entry of an associated track section).  
Regarding claim 12, see citations used to reject claim 9.  
Regarding claim 13, Liu teaches a train control system as recited in claim 8, wherein a wayside signal control device further comprises a wayside signal and associated automatic train stop (see Paragraph 0419 for automatic brake of the train will be initiated when the train’s speed is larger than speed limit and thus it is lagging supervision, it means over-speed is supervised only at the exit of the block section; see also Paragraph 0443 for the safety positioning system for the train that includes the wayside indication sign).  
Regarding claim 14, a train control system as recited in claim 11, wherein said movement authority limit is transmitted to the approaching train via a transponder (see Paragraph 0380 for Wireless DSU system providing a transparent data transmission channel is composed of on-board radio unit (corresponds to a transponder), wayside wireless equipment, in-station wireless access and management equipment; see also Paragraph 0491 for ZC subsystem that generates movement authority for the train within the control range of ZC according to the status information and data information from OBC, CI, ATS and DSU (corresponds to the system composed of the on-board radio unit, or in other words, the transponder) and send the movement authority (MA) (corresponds to transmitting the movement authority limit) through DCS to VOBC equipment timely to control the operation of the train).  
Regarding claim 20, Liu teaches in a train control system that includes a plurality of train control devices, wherein each train control device controls the movement of a train into an associated track section, wherein each train control device includes at least one of a radio module and a transponder reader to receive train operating status from a train approaching the associated track section, wherein each train control device includes a processor module with a computer-readable medium encoded with a computer program to control the operation of the device (see citations used to reject claim 15), 
and wherein at least one of said plurality of train control devices controls a wayside signal (see Paragraph 0380 for the train location report shall be sent to wayside Zone Controller (ZC) (corresponds to a train control device that controls a wayside signal); ZC subsystem will receive non-safe train position information and its current speed from on-board ATP device by way of wireless network, and will provide relative information to the database by way of database consultation, the generated train safety location shall be calculated by database, wherein the necessary data train length are all set as the length of train within platform area plus the length of train beyond platform area), a method to control the failure state of the at least one of said train control devices (see Paragraph 0366 for computer interlocking that is a real-time control system with failure=safety performance composed of microcomputer, other electronic parts and relay component) comprising the following steps: 
receiving the operating status of the approaching train (see Paragraph 0366 for the system automatically collects the data from annunciator (corresponds to an operating status of the approaching train)), 
preconditioning the device to fail into a first failure state upon receiving a first operating status from the approaching train (see Paragraph 0366 for turnout and track circuit and input the operation control command and various data from the site into the computer and manages the interlocking relationship according to the concrete conditions in the computer and then outputs the action signal (corresponds to a failure state)to the execution unit to exert control and supervision on the station's signaling equipment (corresponds to preconditioning the device), wherein the concrete condition in the computer includes the inherent data of train length which is equal to the length of train with length more than platform ), 
wherein during the first failure state the wayside signal displays a permissive aspect, and preconditioning the device to fail into a second failure state upon receiving a second operating status from the approaching train, wherein during the second failure state the wayside signal display a stop aspect (see Paragraph 0371 for LMA management is ATP's core function, its algorithm principle and design implementations are particularly important for the full control of the car; tracking the interval distance is to ensure to keep the safety interval distance that is able to avoid tailgating under a series of adverse conditions; the train-tracing distance is calculated based on the maximum permitted speed, the current speed of the following train and the terminal speed and line of the movement authorization (corresponds to permissive aspect), safe brake distance (corresponds to a stop aspect)+safe protection distance+distance between ATO protection and ATP protection points+the length of preceding train; see also Paragraph 0487 for the ATS subsystem is mainly responsible for the display of operating status of the train and the status of the equipment within the control of control center).  
Regarding claim 21, Liu teaches in a train control system that includes a plurality of signal control devices and a zone controller, 
wherein each signal control device is associated with a track section (see Paragraph 0414 for the operation authority given by the ATP wayside equipment (corresponds to an example of a signal control device) is determined by the selection and activation of the corresponding safety stopping point of the train; while the selection of the safety stopping point is based on the status of the track section in the train operation access; the position indicator of the safety stopping point in track circuit based ATP system is basically corresponding to the boundary point of the track section (corresponds to the signal control device that is associated with the track section) which shall be determined during the design of signal system),
and includes a communication module for the device to communicate with the zone controller and with at least one adjacent signal control device (see Paragraph 0391 for the connections between all the zone controllers and data communication backbone network are all redundancy connection; each interlocking station has a ATS working station which has redundancy connection with data communication system; the arrangement of ATS working station varies with different CBTC system, for some system, ATS working stations are arranged in each station, which corresponds to a means for communicating with a communication based train control zone controller; see also Paragraph 0380 for the said equipment with ATS, CI subsystem equipment together form the CBTC-based signal system (corresponds to another relatively adjacent signal control device)), 
the associated track section (see Paragraph 0353 for length of train plus the length parameters (corresponds to operational data from trains crossing the associated track section) recorded by all positioners of the long railroad train ATC, including the transponder of the train's location beacon, axle counter (or ACE composed by microcomputer), track circuit for train positioning (station function for line supervision), trackside indication sign, ground annunciator and on-board signal, wherein the train length in these positioners shall be the length of train with length more than platform), 
a method for initializing the zone controller comprising the following steps: monitoring the movement of trains entering and exiting the track sections associated with said signal control devices (see Paragraph 0419 for automatic brake of the train will be initiated when the train's speed is larger than speed limit and thus it is lagging supervision, it means over-speed is supervised only at the exit of the block section (corresponds to monitoring the movement of trains entering and exiting the associated block); in order to ensure safety, the “protection section” must be provided, which means the minimum interval between the following trains and the preceding trains shall be equal at least to the length of a block section), 
tracking the operational data of trains operating within the track sections (see Paragraph 0369 for  on-board computer could calculate operating speed curve which will be used for monitoring the train's actual operating speed based on the data from the ground (wherein the group equipment consists of the zone controller (ZC) and digital storage unit (DSU) as mentioned in Paragraph 0380) to the train, including the maximum speed of the section, the distance of the target, permitted speed of the target as well as the inherent data of train length stored in on-board unit), 
establishing communication between the zone controller and signal control devices upon the recovery of the zone controller from a failure (see Paragraph 0369 for when design algorithm for software program upgrading system (which is its safety performance which corresponds to the recovery of the failure), the following items shall be taken into consideration: safe speed, actual speed, LMA, positioning algorithm, generating the train safe location by database calculation; control host consist of computation module, Zone Controller (ZC) (which indicates a communicates between various different signal control devices), Digital Storage Unit (DSU); vehicle on-board controller (VOBC), calculating running distance by train speed and location automatic detection, permanent speed restrictions, movement authorization of CBTC system, interlocking controlled PMI unit, MAU controlling the train running interval, the vehicle borne Vital Computer; vehicle borne Vital Computer creates the dynamic speed curve, CTCS-3 on-board equipment creates the speed mode curve. What the ATC system of distance code transfers from the ground to the train is the data such as the distance of the front target, on-board computer could calculate operating speed curve which will be used for monitoring the train's actual operating speed based on the data from the ground to the train, including the maximum speed of the section, the distance of the target, permitted speed of the target as well as the inherent data of train length stored in on-board unit; on-board controller could calculate the software designing and programming of the velocity curve of the train based on the regional controller;), 
and communicating operational data of trains operating within track sections from signal control devices to the zone controller (see Paragraph 0380 for the train location report shall be sent (corresponds to establishing communication) to wayside Zone Controller (ZC); ZC subsystem will receive non-safe train position information and its current speed from on-board ATP device (corresponds to a signal control device) by way of wireless network, and will provide relative information to the database by way of database consultation).

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (US20100063656A1) in view of Mollet (US20050253689A1).
Regarding claim 5, Graham teaches a wayside train control installation that includes a plurality of signal control devices (see Paragraph 0041 for the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types such as a wayside signal S; see also Figure 3 showing a plurality of wayside signals S, also indicated by the language pertaining to 'upcoming signal S'), 
wherein each signal control device controls the movement of a train into an associated absolute permissive block (see Paragraph 0032 for Using any of these communication techniques, this important data regarding the upcoming signal S (and, thus, the status of the block of track T associated therewith), the system 10 of the present invention makes appropriate and automated decisions regarding control (corresponds to controlling the movement of a train into an associated absolute permissive block), enforcement and other similar functions on the train TR; see also Paragraph 0041 for the signal data used in making the appropriate control decisions within the context of the present system 10 can be a variety of signal types, such as a cab signal S, a wayside signal S, a permissive signal S, an absolute signal S (corresponds to the block associated with the absolute permissive signal), a monitored signal S, an unmonitored signal S, a signal S associated with a control point, etc. Based upon the signal data obtained through any of these signals S, the train control system 10 (corresponds to controlling the movement of a train) of the present invention enforces or brakes the train TR to a complete stop in an automatic manner, unless certain other appropriate data points are obtained or other actions are undertaken by the operator), and wherein a signal control device comprises:  
see Paragraph 0040 for the train TR is not automatically braked or stopped if any one of three conditions is met: (1) the signal aspect data for the next, upcoming signal indicates that it is safe for the train TR to proceed; (2) specified authorization data is received; or (3) specified train control data is received. Accordingly, if the appropriate data and information is received by the on-board control system 18 prior to the train TR reaching the threshold where the train TR would need to be stopped (such that no part of the train TR or engine enters the next portion of track T), and any one of the three above-described conditions are met, the train TR will not be automatically braked and will be allowed to proceed (corresponds to generating and communicating a movement authority to a train reaching the threshold of where it needs to be stopped, prior to the next portion of track T, wherein the portion corresponds to the broad interpretation of absolute permissive block); see also Paragraph 0046 for the on-board control system 18 would enforce compliance with an absolute signal S (which corresponds to the absolute permissive block) indicating “stop,” but would not automatically brake the train if this indication changed and the information and signal data subsequently received by the receiver 14 and processed by the on-board control system 18 indicates that is now safe to proceed), 
wherein the approaching train communicates its operating state (see Paragraph 0035 for the train data that includes operating parameters of the train TR, wherein the operating parameters of the train TR is an example of another way of saying a train’s operating state). 
means for determining the operating state of the approaching train (see Paragraph 0036 for the information and data included in the on-board track database 12 may be generated internally by the train TR or otherwise provided to the train TR via other sources, e.g., from the central dispatch system CD, directly from the wayside signal S, in a hardwired form (via the rails), in a wireless form from the wayside signal S or central dispatch system CD, etc. Accordingly, the data fields and information in the track database 12 can be updated through a variety of means, and this data can be dynamically updated or updated in batch form from communications through the central dispatch system CD), but fails to explicitly teach communicat[ing] to the signal control device and control means to precondition the device to fail in a plurality of failure states based on the operating state of the approaching train.
However, Mollet teaches communicating to the signal control device (see Paragraph 0071 that train to wayside communication or wayside to train communication may be implemented as part of the invention including track to train and vice versa);
control means to precondition the device to fail in a plurality of failure states based on said operating state of the approaching train (see Paragraph 0002 for systems that are currently in use for communicating operational and status information relating to the condition of the train or the track to control centers; see paragraph 0007 for such wayside equipment and systems should have failure mode designs which default to safer or more restrictive status in the event of a malfunction or fault; see Paragraph 0073 for the unique addressing of each local processor that prevents any misunderstanding of action that needs to be taken. In addition the failure mode designs automatically default to the next restrictive operating signal status in the event of a failure. For example, as illustrated in certain embodiments above, units are hardwired to default to the proper mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the train control system and the train data including operating parameters of the train TR, as taught by Graham, using the communication of the train to wayside communication and failure states, as taught by Mollet, for the purpose of upgrading wayside equipment to be more reliable and more easily monitored and retrofitted to existing wayside systems (see Paragraph 0007 of Mollet) along with the advantage of the unique addressing of each local processor that prevents any misunderstanding of action that needs to be taken. In addition, the failure mode see Paragraph 0073 of Mollet).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tramontana (US20060161416A1) teaches a logical engine for commanding a plant, particularly a station plant, being loaded or loadable in said memory for its execution, which plant comprises a plurality of operating units for actuating and/or detection and/or measurement and/or signaling, so-called wayside equipments, which units are provided for receiving command signals and for transmitting control signals about the operating condition, and which logical software engine reads control signals given by the operating units for actuating and/or detection and/or measurement and/or signaling and it processes command signals of said operating units basing on an operation protocol of the plant itself.
Kane (CA2660867C) teaches a system for controlling a train. The system comprises a control unit; a second unit in communication with the control unit, the second unit being located on a first car of a train. The system also comprises a third unit being configured to perform a same function as the second unit, the third unit being located on a second car of the train different from the first car; wherein the control unit is configured to establish communications with the third unit in the event of a problem with the second unit. There is described a system for controlling a train. The system comprises a control unit; a second unit in communication with the control unit, the second unit being located on a first car of a train. The system also comprises a third unit being configured to perform a same function as the second unit, the third unit being located on a second car of the train different from the first car; wherein the control unit is configured to establish communications with the third unit in the event of a problem with the second unit.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665